Darrell Hickman, Justice, dissenting. Billy Woodard filed a petition with this Court asking for a copy of the transcript in his case alleging that the jury may have been improperly selected. I would deny his petition. First of all he has alleged no error. His request is pure and simple a fishing expedition and I do not believe the state ought to pay for a transcript in his case just to see if he can at this late date discover some error. I do not strongly object to the majority’s decision to reinvest the trial court with jurisdiction. However, it is my view that unless Woodard shows the trial court that he is indigent or that error exists, or a strong possibility that error exists, he should not be entitled to a transcript at the expense of the state. He may, of course, obtain the transcript on his own in any event.